       Case 2:19-cv-00500 Document 1 Filed 07/18/19 Page 1 of 8 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



 YUDY BELTRAN CASTELLANOS, an individual,                        CIVIL ACTION

                       Plaintiff,
                                                                 Case No. 2:19-cv-500
 v.
                                                                 Judge:
 PINNACLE PROPERTY MANAGEMENT
 SERVICES, LLC, a Delaware limited liability company,            Mag. Judge:

                       Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, YUDY BELTRAN CASTELLANOS (“BELTRAN”), by

and through undersigned counsel, and states the following for her Complaint:

                                    CAUSES OF ACTION

       1.      This is an action brought under the Family & Medical Leave Act (FMLA) for (1)

interference in violation of the FMLA, and (2) retaliation in violation of the FMLA.

                                           PARTIES

       2.      The Plaintiff, YUDY BELTRAN CASTELLANOS (“BELTRAN”) is an

individual and a resident of Florida who at all material times resided in Lee County, Florida and

was employed      by   PINNACLE PROPERTY MANAGEMENT SERVICES,                              LLC

(“PINNACLE” or “Defendant”).

       3.      Defendant, PINNACLE PROPERTY MANAGEMENT SERVICES, LLC is a

Delaware limited liability company that employed BELTRAN in Lee County, Florida.




                                                1
        Case 2:19-cv-00500 Document 1 Filed 07/18/19 Page 2 of 8 PageID 2



       4.      PINNACLE employs in excess of 50 employees and is an employer under the

FMLA.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       6.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5) since

Lee County is within the Fort Myers Division.

                                 GENERAL ALLEGATIONS

       7.      BELTRAN has had two periods of employment with the Defendant in the

preceding 7-years.

       8.      BELTRAN was employed by the Defendant as a property manager from

approximately September 2016 to September 2017 before leaving for employment elsewhere.

       9.      When that other employment ended, the Defendant rehired BELTRAN and her

second period of employment with the Defendant as a property manager was from May 19, 2018

to April 8, 2019 and her salary was approximately $62,500 per year.

       10.     BELTRAN always performed her assigned duties in a professional manner and

was very well qualified for her position despite her pregnancy.

       11.     BELTRAN received great performance reviews from the Defendant’s managers.

       12.     In or about January 2019, BELTRAN disclosed her pregnancy to her new

supervisor.




                                                 2
       Case 2:19-cv-00500 Document 1 Filed 07/18/19 Page 3 of 8 PageID 3



       13.     She advised the Defendant that she was expected to give birth in May 2019 and that

she would then be taking maternity leave.

       14.     After informing her supervisor of her pregnancy, BELTRAN began to be subjected

to noticeably harsher treatment.

       15.     Despite BELTRAN’s exemplary job performance, the Defendant then targeted her

for termination and sought to replace her with a non-pregnant employee.

       16.     As her pregnancy progressed, her male supervisor began quizzing BELTRAN on

whether she was training her assistant to perform her job duties.

       17.     Knowing BELTRAN was about to utilize FMLA leave, the Defendant began to

concoct vague, pretextual criticisms of her performance and issued her a performance

improvement plan on Friday, April 2, 2019.

       18.     Notwithstanding the supposed performance improvement plan issued the business

day prior, the Defendant terminated the 8-months pregnant BELTRAN on April 8, 2019 and

subsequently replaced her with a non-pregnant employee.

       19.     The Defendant disciplined and terminated BELTRAN as a result of her request for

FMLA leave, which stemmed from her pregnancy, and which violated the Defendant’s own policy.

       20.     The Defendant's tangible, adverse employment actions were causally connected to

BELTRAN's pregnancy and need for FMLA leave.

       21.     The Defendant intentionally and systematically discriminated against BELTRAN

by using her pregnancy and need for FMLA leave as the substantial or motivating factor in the

Defendant’s decision not to continue BELTRAN's employment and terminating her.

       22.     The Defendant terminated BELTRAN as a direct result of her request and need for

maternity leave, which also should have been allowed under the FMLA.



                                                3
        Case 2:19-cv-00500 Document 1 Filed 07/18/19 Page 4 of 8 PageID 4



        23.      The Defendant’s decision to terminate BELTRAN’s employment violated

BELTRAN’s rights under the FMLA.

    COUNT I – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“FMLA”)-
                            INTERFERENCE

        24.      The Plaintiff hereby incorporates by reference Paragraphs 1-23 in this Count by

reference as though fully set forth below.

        25.      BELTRAN qualified for FMLA leave under 29 U.S.C. § 2611(11); 29 CFR §§

825.113(a); 825.800 since she herself began suffering from a serious health condition, had worked

for more than 1,250 hours in the previous 12 months, the FMLA defining a serious health condition

as an illness, injury, impairment, or physical or mental condition that involves treatment by a health

care provider.

        26.      BELTRAN informed the Defendant of her likely need for leave for her own serious

health condition.

        27.      The Defendant was responsible for designating leave as FMLA-qualifying and for

giving notice of the designation within five business days, absent extenuating circumstances, after

it has enough information to make that determination, such as when it receives medical

certification.

        28.      If the Defendant were to have decided that BELTRAN’s absence was not FMLA-

qualifying, it must have notified her of this fact in the Designation Notice under 29 CFR §

825.300(d)(1).

        29.      The Defendant has never provided BELTRAN with any notice disqualifying her

FMLA leave.




                                                  4
        Case 2:19-cv-00500 Document 1 Filed 07/18/19 Page 5 of 8 PageID 5



        30.    In fact, the Defendant should have determined that BELTRAN was eligible for

leave under the FMLA and yet refused to allow her leave and return her to work, thus terminating

her employment because of her request for federally protected medical leave.

        31.    BELTRAN engaged in activity protected by the FMLA when she requested leave

due to her pregnancy – a serious health condition – consistently informing the Defendant of the

same.

        32.    The Defendant knew, or should have known, that BELTRAN was exercising her

rights under the FMLA and was aware of BELTRAN’s need for FMLA-protected absence.

        33.    BELTRAN complied with all of the notice and due diligence requirements of the

FMLA.

        34.    The Defendant was obligated, but failed, to allow BELTRAN to take FMLA leave

and to return BELTRAN, an employee who requested and took FMLA leave, to her former

position or an equivalent position with the same pay, benefits, and working conditions when she

tried to return to work under 29 U.S.C. § 2614(a)(1); 29 CFR § 825.215(a).

        35.    A causal connection exists between BELTRAN’s request for FMLA-protected

leave and her termination from employment with the Defendant because the Defendant denied

BELTRAN a benefit to which she was entitled under the FMLA.

        36.    As a result of the above-described violations of FMLA, BELTRAN has been

damaged by the Defendant in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29



                                                 5
        Case 2:19-cv-00500 Document 1 Filed 07/18/19 Page 6 of 8 PageID 6



U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.

   COUNT II – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“FMLA”)-
                             RETALIATION

       37.     The Plaintiff hereby incorporates by reference Paragraphs 1-23 and 25-35 in this

Count by reference as though fully set forth below.

       38.     BELTRAN informed the Defendant of her likely need for leave for her own serious

health condition.

       39.     BELTRAN engaged in activity protected by the FMLA when she requested leave

due to her serious health condition, consistently informing the Defendant of the same.

       40.     The Defendant knew, or should have known, that BELTRAN was exercising her

rights under the FMLA and was aware of BELTRAN’s need for FMLA-protected absence.

       41.     A causal connection exists between BELTRAN’s request for FMLA-protected

leave and her termination from employment with the Defendant because BELTRAN engaged in

statutorily protected activity by requesting FMLA leave.

       42.     The Defendant retaliated by altering the terms and conditions of BELTRAN’s

employment by refusing to return her to work, thereby terminating BELTRAN’s employment

because she engaged in the statutorily protected activity of requesting FMLA leave. The Defendant

refused to return BELTRAN to work because BELTRAN requested and took FMLA leave and

terminated her because she engaged in this statutorily protected activity.

       43.     The Defendant engaged in willful and intentional retaliation in violation of the

FMLA by terminating BELTRAN's employment because she engaged in activity protected by the

FMLA.

                                                 6
        Case 2:19-cv-00500 Document 1 Filed 07/18/19 Page 7 of 8 PageID 7



        44.     As a result of the above-described violations of FMLA, BELTRAN has been

damaged by the Defendant in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.

                                   DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, YUDY BELTRAN CASTELLANOS, by and through her

undersigned attorney, and demands a jury trial under Federal Rule of Civil Procedure 38 on all

issues triable of right by a jury in this action.

                                         Respectfully submitted,



Dated: July 18, 2019                     /s/ Benjamin H. Yormak
                                         Benjamin H. Yormak
                                         Florida Bar Number 71272
                                         Trial Counsel for Plaintiff
                                         Yormak Employment & Disability Law
                                         9990 Coconut Road
                                         Bonita Springs, Florida 34135
                                         Telephone: (239) 985-9691
                                         Fax: (239) 288-2534
                                         Email: byormak@yormaklaw.com




                                                    7
       Case 2:19-cv-00500 Document 1 Filed 07/18/19 Page 8 of 8 PageID 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 18, 2019, I electronically filed the foregoing with the Clerk of

Court by using the CM/ECF system. I further certify that I mailed the foregoing document and the

notice of electronic filing by first-class mail to the following non-CM/ECF participants: None.

                                      s/ Benjamin H. Yormak
                                      Benjamin H. Yormak




                                                 8
